Citation Nr: 0030278	
Decision Date: 11/20/00    Archive Date: 11/22/00

DOCKET NO.  99-15 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

Entitlement to an increased disability rating for service-
connected left ear hearing loss, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel



INTRODUCTION

The veteran served on active duty from July 1959 to June 
1965.  

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied entitlement to an 
increased disability rating for service-connected left ear 
hearing loss.  

The veteran also sought to reopen a claim for service 
connection for right ear hearing loss.  See Statement in 
Support of Claim, received on December 3, 1998.  This claim 
is not currently before the Board since it has not been 
adjudicated by the RO, and is not otherwise intertwined with 
the claim on appeal.  See Parker v. Brown, 7 Vet. App. 116 
(1994) (a claim is intertwined only if the RO would have to 
reexamine the merits of any denied claim which is pending on 
appeal before the Board under the pertinent law and 
regulations specifically applicable thereto).  Therefore, 
this issue is referred to the RO for appropriate action.


FINDING OF FACT

The veteran is currently receiving the maximum schedular 
disability rating for service-connected left ear hearing 
loss.


CONCLUSION OF LAW

There is no legal basis for a schedular evaluation in excess 
of 10 percent for service-connected left ear hearing loss.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.85, 4.86, 
4.87, Diagnostic Code 6100 (1998 and 2000).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual background

Service connection for left ear hearing loss, evaluated as 10 
percent disabling, was granted by the RO in March 1989.  
Service connection for right ear hearing loss was denied at 
that time.

More recently, in December 1998 the veteran filed a claim for 
an increased disability rating for service-connected left ear 
hearing loss.  He was afforded a VA examination in March 
1999.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
60
70
75
80
LEFT
125
125
120
115
115

Speech audiometry revealed speech recognition ability of 80 
percent in the right ear.  The left ear could not be tested.  
The average pure tone threshold for the right ear was 71 
decibels and for the left ear was 119 decibels.

The RO denied the veteran's claim in an April 1999 rating 
decision.  The veteran appealed the RO's decision to the 
Board.  
 

II.  Legal analysis

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 1991).

The veteran's hearing loss is rated under Diagnostic Code 
6100.  During the pendency of this appeal, regulatory changes 
amended the VA Schedule for Rating Disabilities, 38 C.F.R. 
§ Part 4 (1998), including the rating criteria for evaluating 
a hearing loss disorder.  This amendment was effective June 
10, 1999.  See 64 Fed. Reg. 25202 through 25210 (May 11, 
1999).  When a law or regulation changes after a claim has 
been filed but before the administrative appeal process has 
been concluded, VA must apply the regulatory version that is 
more favorable to the veteran.  Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  Pursuant to VAOPGCPREC 3-2000, 
where a regulation is amended during the pendency of an 
appeal, the Board must first determine whether the amended 
regulation is more favorable to the claimant than the prior 
regulation, and, if it is, the Board must apply that 
provision to rate the disability for periods from and after 
the effective date of the regulatory change, and the prior 
regulation to rate the veteran's disability for periods 
preceding the effective date of the regulatory change.  The 
new regulations were not in effect when the rating decision 
on appeal was made; however, the RO has considered the new 
regulations.  Therefore, the veteran is not prejudiced by the 
Board's consideration of the new regulations.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

The amended regulations did not result in any substantive 
changes.  Essentially, the old and new regulations for 
evaluating a hearing loss disorder are identical.  See 64 
Fed. Reg. 25202 (May 11, 1999) (discussing the method of 
evaluating hearing loss based on the results of puretone 
audiometry results and the results of a controlled speech 
discrimination test and indicating that there was no proposed 
change in this method of evaluation).  In this case, neither 
rating criteria can be more favorable to the veteran's claim 
since the criteria are identical. 

The severity of a hearing loss disability is determined by 
applying the criteria set forth at 38 C.F.R. § 4.85 (2000).  
Under these criteria, evaluations of bilateral hearing loss 
range from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1,000, 2,000, 3,000 and 
4,000 cycles per second.  See 38 C.F.R. § 4.85(a) and (d) 
(2000).  

To evaluate the degree of disability from defective hearing, 
the rating schedule establishes eleven auditory acuity levels 
from level I for essentially normal acuity through level XI 
for profound deafness.  38 C.F.R. §§ 4.85 and 4.87, 
Diagnostic Code 6100; Table VI (1998); 38 C.F.R. § 4.85(b) 
and (e) (2000).  Tables VI and VII are reproduced below.  See 
Lendenmann v. Principi, 3 Vet. App. 345 (1992).  The amended 
regulations changed the title of Table VI from "Numeric 
Designations of Hearing Impairment" to "Numeric 
Designations of Hearing Impairment Based on Puretone 
Threshold Average and Speech Discrimination."  See 64 Fed. 
Reg. 25202 (May 11, 1999).  Moreover, Table VII was amended 
in that hearing loss is now rated under a single code, that 
of Diagnostic Code 6100, regardless of the percentage of 
disability.  See 64 Fed. Reg. 25204 (May 11, 1999). 

TABLE VI
Numeric Designation of Hearing Impairment
Based on Puretone Threshold Average and Speech Discrimination
Percent of
Discrimination				Average Puretone Decibel Loss

0-41
42-
49
50-
57
58-
65
66-
73
74-
81
82-
89
90-
97
98+
92-
100
I
I
I
II
II
II
III
III
IV
84-
90
II
II
II
III
III
III
IV
IV
IV
76-
82
III
III
IV
IV
IV
V
V
V
V
68-
74
IV
IV
V
V
VI
VI
VII
VII
VII
60-
66
V
V
VI
VI
VII
VII
VIII
VIII
VIII
52-
58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX
44-
50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X
36-
42
VIII
VIII
VIII
IX
IX
IX
X
X
X
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI


Table VII
Percentage Evaluations for Hearing Impairment

LEVEL OF HEARING IN
BETTER EAR
XI

100
*











X

90

80










IX

80

70

60









VII
I

70

60

50

50








VII

60

60

50

40

40







VI

50

50

40

40

30

30






V

40

40

40

30

30

20

20





IV

30

30

30

20

20

20

10

10




III

20

20

20

20

20

10

10

10

0



II

10

10

10

10

10

10

10

0

0

0


I

10

10

0

0

0

0

0

0

0

0

0



XI
X
IX
VII
I
VII
VI
V
IV
III
II
I
					LEVEL OF HEARING IN POORER EAR

If impaired hearing is service connected in only one ear, in 
order to determine the percentage evaluation from Table VII, 
the nonservice-connected ear will be assigned a Roman Numeral 
designation for hearing impairment of I, subject to the 
provisions of Sec. 3.383.  38 C.F.R. § 4.85(f) (2000).  Here, 
the veteran is not totally deaf in his nonservice-connected 
right ear, so compensation is not payable for the service-
connected left ear and nonservice-connected right ear as if 
both disabilities were service-connected.  See 38 C.F.R. 
§ 3.383(a)(3) (2000).  Rather, he had a speech recognition 
score of 80 percent in the right ear in March 1999.  

The veteran's left ear puretone threshold average is 115 
decibels, and speech discrimination in that ear could not be 
tested.  Assuming that gives him zero percent speech 
discrimination in the left ear and knowing that the threshold 
loss exceeds 98 decibels, his left ear hearing loss would be 
assigned level XI under Table VI.  With Level I for the non-
service connected right ear and Level XI for the left ear, 
operation of Table VII would give a rating of 10 percent, the 
maximum available under the schedule when hearing loss in one 
ear is non-service connected but there is not total deafness.

The amended regulations added two new provisions for 
evaluating veterans with certain patterns of hearing 
impairment that cannot always be accurately assessed under § 
4.85 because the speech discrimination test may not reflect 
the severity of communicative functioning that these veterans 
experience.  See 64 Fed. Reg. 25203 (May 11, 1999).  The 
first new provision, that of 38 C.F.R. § 4.86(a), indicates 
that if puretone thresholds in the specified frequencies of 
1000, 2000, 3000, and 4000 Hertz are 55 decibels or more, an 
evaluation can be based either on Table VI or Table VIa, 
whichever results in a higher evaluation.  See 64 Fed. Reg. 
25209 (May 11, 1999).  This provision corrects for the fact 
that with a 55-decibel threshold level (the level at which 
speech becomes essentially inaudible) the high level of 
amplification needed to attempt to conduct a speech 
discrimination test would be painful to most people, and 
speech discrimination tests may therefore not be possible or 
reliable.  Id.  The veteran does have puretone thresholds 
above 55 decibels in the specified frequencies.  Under Table 
VIa, reproduced below, his left ear hearing loss is assigned 
Level XI.  Again, this results in no higher evaluation for 
his left ear hearing loss.

The second new provision, that of 38 C.F.R. § 4.86(b), 
indicates that when the puretone threshold is 30 decibels or 
less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the 
Roman numeral designation for hearing impairment will be 
chosen from either Table VI or Table VIa, whichever results 
in the higher numeral, and that numeral will then be elevated 
to the next higher Roman numeral.  Id.  This provision 
compensates for a pattern of hearing impairment that is an 
extreme handicap in the presence of any environmental noise, 
and a speech discrimination test conducted in a quiet room 
with amplification of sound does not always reflect the 
extent of impairment experienced in the ordinary environment.  
Id.  It is not applicable to the veteran's case.

Table VIa is reproduced below.  The amended regulations 
changed the title of Table VIa from "Average Puretone 
Decibel Loss" to "Numeric Designation of Hearing Impairment 
Based Only on Puretone Threshold Average."  See 64 Fed. Reg. 
25202 (May 11, 1999). 

TABLE VIa
Numeric Designation of Hearing Impairment
Based Only on Puretone Threshold Average

		Average Puretone Decibel Loss
0-
41
42-
48
49-
55
56-
62
63-
69
70-
76
77-
83
84-
90
91-
97
98-
104
105
+
I
II
III
IV
V
VI
VII
VIII
IX
X
XI

The veteran is already receiving the maximum evaluation under 
the applicable diagnostic criteria for service-connected left 
ear hearing loss, under both the old and new rating criteria.  
A 10 percent disability rating is the highest available 
schedular evaluation for hearing loss when only one ear is 
service connected, as in this case.  The 10 percent 
disability rating assigned for left ear hearing loss 
encompasses a level of compensation for any impairment in 
earning capacity due to the veteran's symptoms.  There is a 
lack of entitlement under the law to a higher schedular 
evaluation.  In this case, the facts are not in dispute, and 
the application of the law to the facts is dispositive.  
Where there is no entitlement under the law to the benefit 
sought, the appeal must be terminated.  See Sabonis v. Brown, 
6 Vet. App. 426, 429-430 (1994).


ORDER

There being no entitlement under the law to a higher 
schedular evaluation, entitlement to a disability rating in 
excess of 10 percent for service-connected left ear hearing 
loss is denied.




		
	J. SHERMAN ROBERTS
	Veterans Law Judge
	Board of Veterans' Appeals

 



